The Honorable Jim Gunter Chancery and Probate Judge P.O. Box 621 Hope, Arkansas 71801
Dear Judge Gunter:
This is in response to your request for an opinion with regard to the proper charge for filing a small estate.
Arkansas Code of 1987 Annotated 16-14-105, which is the codification of Act 898 of 1983, prescribes uniform advance fees and court costs for actions instituted in probate courts.  Section16-14-105(a) requires a seventy-five dollar ($75.00) fee "for initiating a cause of action" in probate.  Subsection (b)(10) further establishes a ten dollar ($10.00) charge for court costs of a small estate.
Section 16-14-315(a), which is the codification of Section 8 of Act 138 of 1939, must also be considered wherein it states:
    The county clerk in each county affected by this subchapter shall collect on the filing of each case involving probate matter, in addition to the probate fees now provided by law, the sum of one dollar ($1.00) where the estate does not exceed in gross value the sum of one thousand dollars ($1,000) and the sum of fifty cents (50 cents) additional for each one thousand dollars ($1,000) or fraction thereof of value of such estate in excess of the first one thousand
(Language missing in original opinion.)
    has in effect been reenacted under Act 163 of 1987 [A.C.A.  28-41-101 (Supp. 1987)]  Opinion Number 83-218 must therefore be amended to reflect this subsequent legislative action.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Steve Clark Attorney General